     Case 2:21-cv-00732-JAM-KJN Document 14 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CLEVELAND VICKERS,                               No. 2:21–cv–732–JAM–KJN PS

12                      Plaintiff,                    ORDER

13          v.                                        (ECF No. 7, 11.)

14   DANCE UNLIMITED, LLC, et al.,
15                      Defendants.
16

17          On April 23, 2021, plaintiff filed this action alleging claims under the Americans With

18   Disabilities Act and associated state-law sources, as against defendants Dance Unlimited, LLC

19   and Natalia Clarke. (ECF No. 1.) Defendants were served and failed to timely file an answer

20   with the court. (ECF Nos. 4, 5.) Accordingly, the Clerk of the Court entered default against both

21   defendants on June 21, 2021. (ECF No. 6, 7.) Two days later, defendant Clarke, proceeding

22   without counsel, filed a document which denied the factual assertions in the complaint. (ECF No.

23   8.) Days later, Clarke filed a motion to set aside the default. (ECF No. 11.) The court set a status

24   conference for July 29, 2021, and at the hearing attorney Tanya Moore appeared for plaintiff and

25   Clarke appeared on her own behalf. (ECF No. 12.)

26          The court discussed defendants motion to set aside, and plaintiff agreed that the defaults

27   should be set aside. Thus, the court SETS ASIDE the Clerk’s entries of default for defendants.

28   ///
                                                      1
     Case 2:21-cv-00732-JAM-KJN Document 14 Filed 07/30/21 Page 2 of 2


 1              Further, the court identified this case as one ripe for the court’s voluntary dispute

 2   resolution program (“VDRP”), and the parties agreed. Therefore, the case is stayed and referred

 3   to VDRP, as per the terms detailed below.

 4                                                    ORDER

 5              Accordingly, IT IS HEREBY ORDERED that:

 6              1. The Clerk’s entry of default against defendants Clarke and Dance Unlimited, LLC

 7                 (ECF No. 7) is SET ASIDE. This terminates ECF No. 11;

 8              2. As the parties agreed at the status conference that the case is suited for VDRP, and in

 9                 the interest of avoiding the accumulation of fees and costs through potentially

10                 unnecessary discovery and motion practice, and to allow the parties some additional

11                 time to pursue an early informal resolution of this matter with the assistance of a third

12                 party neutral, the court REFERS the case to VDRP. Within fourteen (14) days of this

13                 order, the parties shall contact the court’s VDRP administrator, Sujean Park, at (916)

14                 930-4278 or SPark@caed.uscourts.gov, to start the process of selecting an appropriate

15                 neutral. The parties shall carefully review and comply with Local Rule 271, which

16                 outlines the specifications and requirements of the VDRP. No later than fourteen (14)

17                 days after completion of the VDRP session(s), the parties shall jointly file their VDRP

18                 Completion Report, consistent with Local Rule 271(o); and

19              3. This case is STAYED until the completion of VDRP.

20   Dated: July 30, 2021

21

22
     vick.732
23

24

25

26

27

28
                                                          2
